Citation Nr: 0521090	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  98-13 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
chronic cervical strain with right shoulder involvement 
secondary to trauma, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an initial increased disability rating for 
chronic lumbar strain with degenerative disc disease 
secondary to trauma, evaluated as 10 percent disabling 
between September 16, 1995 and September 25, 2003.  

3.  Entitlement to an initial increased disability rating for 
chronic lumbar strain with degenerative disc disease 
secondary to trauma, evaluated as 20 percent disabling since 
September 26, 2003.  

4.  Entitlement to an initial increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
50 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military from May 1992 to 
September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  
In particular, by a February 1996 rating action, the RO 
granted service connection for generalized lumbosacral pain 
with cervical and right shoulder pain secondary to trauma and 
awarded a compensable evaluation of 10 percent, effective 
from September 16, 1995, for this disability.  Also, by an 
April 1996 rating action, the RO granted service connection 
for post-traumatic stress disorder (PTSD) and awarded a 
compensable evaluation of 10 percent, effective from 
September 16, 1995, for this disability.  

Following receipt of notification of these decisions, the 
veteran perfected a timely appeal with respect to the ratings 
assigned to her service-connected spinal disabilities and 
PTSD.  During the current appeal, and specifically by a July 
1998 rating action, the RO assigned separate compensable 
evaluations of 10 percent each for the veteran's 
service-connected chronic lumbar strain with degenerative 
disc disease secondary to trauma and her service-connected 
chronic cervical strain with right shoulder involvement 
secondary to trauma, effective from September 16, 1995.  
Additionally, by a July 2000 rating action, the RO awarded an 
increased evaluation of 30 percent, effective from April 4, 
1997, for the service-connected PTSD.  

In June 2002, the Board obtained additional evidence.  
Thereafter, in August 2003, the Board remanded the veteran's 
case to the RO for due process requirements consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA).  On 
remand, the RO, by a December 2004 rating action, granted 
increased evaluations of 20 percent, effective from 
September 26, 2003, for the service-connected lumbar spine 
disorder and 50 percent, effective from May 28, 2003, for the 
service-connected PTSD.  The RO continued the 10 percent 
rating for the veteran's service-connected cervical spine 
disability.  In March 2005, the RO returned the veteran's 
case to the Board for final appellate review.  

The present appeal arises from initial rating decisions which 
established service connection, and assigned initial 
disability ratings, for cervical spine and lumbar spine 
disabilities and for PTSD.  Consequently, the entire period 
is considered for the possibility of staged ratings, and 
consideration will be given to the possibility of separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The chronic cervical strain with right shoulder 
involvement secondary to trauma is manifested by subjective 
complaints of neck pain with normal objective findings, 
except for slight limitation of motion.  However, limitation 
of forward flexion of the cervical spine to less than 
30 degrees; the combined range of motion of the cervical 
spine not greater than 170 degrees; and/or muscle spasm or 
guarding severe enough to result in an abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis have not been shown.  

3.  Between September 16, 1995 and September 25, 2003, the 
chronic lumbar strain with degenerative disc disease 
secondary to trauma was manifested by no more than slight 
limitation of motion of the lumbar spine, mild intervertebral 
disc syndrome, and characteristic pain on motion.  

4.  Since September 26, 2003, the chronic lumbar strain with 
degenerative disc disease secondary to trauma has not been 
found to involve severe intervertebral disc syndrome, listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteo-arthritic changes, narrowing or irregularity of joint 
space, abnormal mobility on forced motion, forward flexion of 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

5.  Between September 16, 1995 and April 3, 1997, PTSD was 
manifested by a depressed mood with a sorrowful expression 
and manner.  However, definite (moderately large) social and 
industrial impairment, and/or occupational and social 
impairment manifested by occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events) were not 
shown.  

6.  Between April 4, 1997 and May 27, 2003, PTSD was 
manifested by depression, anxiety, confusion, excessive 
worry, somatic problems, a flat affect, a depressed mood, and 
social isolation.  However, considerable social and 
industrial impairment and/or occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships were not shown.  

7.  Since May 28, 2003, PTSD has been manifested by a 
constricted affect, a sad mood, anxiety, poor concentration, 
nightmares, flashbacks, and wishes of being dead (without 
suicidal intent).  However, severe social and industrial 
impairment and/or occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for chronic cervical strain with right 
shoulder involvement secondary to trauma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, and 4.71a, Diagnostic Code 5290 (effective prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (effective since September 26, 2003).  

2.  The criteria for an initial disability rating greater 
than 10 percent, from September 16, 1995 to September 25, 
2003, for chronic lumbar strain with degenerative disc 
disease secondary to trauma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
4.71a, Diagnostic Codes 5292, 5295 (effective prior to 
September 26, 2003); and 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective prior to September 23, 2002).  

3.  The criteria for an initial disability rating greater 
than 20 percent, since September 26, 2003, for chronic lumbar 
strain with degenerative disc disease secondary to trauma 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, Diagnostic 
Codes 5292, 5295 (effective prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to, 
and since, September 23, 2002); and 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (effective since September 26, 
2003).  

4.  The criteria for an initial disability rating greater 
than 10 percent, from September 16, 1995 to April 3, 1997, 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 
(2004); and 38 C.F.R. 4.132, Diagnostic Code 9411 (1996).  

5.  The criteria for an initial disability rating greater 
than 30 percent, from April 4, 1997 to May 27, 2003, for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2004); 
and 38 C.F.R. 4.132, Diagnostic Code 9411 (1996).  

6.  The criteria for an initial disability rating greater 
than 50 percent, since May 28, 2003, for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2004); and 
38 C.F.R. 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By a letter dated in February 2004 in the present case, VA 
informed the veteran of the type of evidence necessary to 
support her initial increased rating claims.  In addition, VA 
notified the veteran that it would make reasonable efforts to 
help her obtain necessary evidence with regard to these 
issues but that she must provide enough information so that 
the agency could request the relevant records.  VA also 
discussed the attempts already made to obtain relevant 
evidence with regard to these claims.  Further, VA notified 
the veteran of her opportunity to submit "additional 
information and evidence," "additional things," and "any 
evidence or information . . . [that he] may have pertaining 
to . . . [his] appeal."  Thus, she may be considered advised 
to submit all pertinent evidence in her possession.  

Additionally, the February 1996 and April 1996 rating 
decisions, the July 1998 statement of the case (SOC), and the 
July 2000 and December 2004 supplemental statements of the 
case (SSOCs) notified the veteran of the relevant criteria 
and evidence necessary to substantiate her initial increased 
rating claims.  These documents also included discussions 
regarding the evidence of record, adjudicative actions taken, 
and the reasons and bases for the denial of these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the 
ratings for the veteran's service-connected cervical spine 
and lumbar spine disabilities and her service-connected PTSD 
were initially assigned in 1996.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
appellant in February 2004 was not given prior to the first 
adjudication of the issues on appeal, the content of the 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an additional SSOC was 
provided to the veteran in December 2004.  

Also, the veteran has been accorded several pertinent VA 
examinations during the current appeal.  Further, VA has made 
multiple attempts to obtain records of post-service treatment 
adequately identified by the veteran.  (In this regard, the 
Board notes that, in an August 2004 statement, the veteran 
responded that she had provided to VA all relevant evidence 
in her possession and, thus, requested that her case be 
forwarded for appropriate processing.)  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the issues on 
appeal.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis--Initial Increased Rating Claims

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  As the present appeal arises from an initial rating 
decision which established service connection, and assigned 
initial disability ratings for, PTSD as well as the cervical 
spine and lumbar spine disabilities, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

A.  Service-Connected Spinal Disorders

By rating action dated in February 1996 in the present case, 
the RO granted service connection for generalized lumbosacral 
pain with cervical and right shoulder pain secondary to 
trauma and assigned a 10 percent evaluation to this 
disability, effective from September 1995.  Service medical 
records reflected treatment for myofascial upper back and 
lumbosacral spine pain following injury sustained in a 
December 1994 truck convoy accident.  At the examination 
conducted in July 1995 pursuant to the Medical Evaluation 
Board, the veteran described recurrent low back pain.  The 
examiner noted in the evaluation report that there was no 
history of surgery or herniation.  

According to a report of a VA general medical examination 
conducted in November 1995, the veteran complained of ongoing 
aches and pains which were "quite troublesome" in her 
shoulder, cervical spine, thoracic spine, and lumbar spine 
areas.  She denied any sciatic radiation of her lumbar pain.  
The physical examination completed at that time demonstrated 
some minor pain in the veteran's cervical spine area but a 
full tilt and completely normal range of motion.  At a VA 
gynecological evaluation completed on the same day in 
November 1995, the veteran again complained of back pain.  

Following receipt of notification of the February 1996 
decision, the veteran perfected a timely appeal with respect 
to the assignment of a 10 percent evaluation for her 
service-connected generalized lumbosacral pain with cervical 
and right shoulder pain secondary to trauma.  During the 
current appeal, and specifically by a July 1998 rating 
action, the RO assigned separate compensable evaluations of 
10 percent each, effective from September 1995, for the 
service-connected chronic lumbar strain with degenerative 
disc disease secondary to trauma and the service-connected 
chronic cervical strain with right shoulder involvement 
secondary to trauma.  A VA examination conducted in March 
1998 provided findings of full range of motion of the 
veteran's cervical spine with pain at the extreme ranges of 
motion, minimal tenderness over the right trapezius adjacent 
to the shoulder, and slight limitation of motion of the 
lumbar spine.  X-rays taken of the veteran's cervical spine 
were normal, and magnetic resonance imaging (MRI) completed 
on her lumbar spine reflected degenerative disc disease.  

The veteran's service-connected cervical spine disability has 
remained evaluated as 10 percent disabling.  By a December 
2004 rating action, the RO awarded an increased evaluation of 
20 percent, effective from September 2003, for her 
service-connected lumbar spine disorder.  A VA spine 
examination conducted in June 2003 had demonstrated, with 
respect to the veteran's lumbar spine, moderate limitation of 
motion.  The veteran's service-connected lumbar spine 
disability remains evaluated as 20 percent disabling.  

Throughout the current appeal, the veteran has asserted that 
increased ratings are warranted for her service-connected 
cervical spine and lumbar spine disabilities because these 
disorders are more severe than the present evaluations 
indicate.  In particular, she has described constant neck and 
low back pain.  

Initially, the Board notes that the schedular criteria by 
which orthopedic disabilities of the spine are rated changed 
during the pendency of her appeal.  Specifically, on 
September 23, 2002, a change to a particular diagnostic code 
(5293) was made effective.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293).  Further, on September 26, 2003, changes in all 
spinal rating criteria became effective.  See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

According to the old relevant rating criteria, evidence of 
slight limitation of motion of the cervical spine warrants a 
10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290.  The next higher evaluation of 20 percent requires 
evidence of moderate limitation of motion of the cervical 
spine.  Id.  The highest rating allowable pursuant to this 
Diagnostic Code, 30 percent, necessitates evidence of severe 
limitation of motion of the cervical spine.  Id.  

With regard to the lumbar spine, the old applicable 
diagnostic code stipulates that evidence of slight limitation 
of motion of the lumbar spine warrants a 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
The next higher evaluation of 20 percent requires evidence of 
moderate limitation of motion of the lumbar spine.  Id.  The 
highest rating allowable pursuant to this Diagnostic Code, 
40 percent, necessitates evidence of severe limitation of 
motion of the lumbar spine.  Id.  

Further, according to old rating criteria regarding 
impairment resulting from intervertebral disc syndrome, 
evidence of post-operative intervertebral disc syndrome which 
is cured warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).  The next higher rating of 10 percent 
requires evidence of mild intervertebral disc syndrome.  Id.  
A 20 percent evaluation requires evidence of moderate 
intervertebral disc syndrome with recurring attacks.  Id.  
Evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief is necessary for a 
40 percent rating.  Id.  A 60 percent evaluation required 
evidence of pronounced pathology, including persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Id.  A higher evaluation could not be awarded under this 
code.  Id.  

Pursuant to Diagnostic Code 5295, evidence of lumbosacral 
strain with only slight subjective symptoms warrants a 
noncompensable evaluation.  38 C.F.R. § 4.71, Diagnostic 
Code 5295.  Evidence that lumbosacral strain has resulted in 
characteristic pain on motion will result in the assignment 
of a 10 percent rating.  Id.  Evidence of lumbosacral strain 
resulting in muscle spasm on extreme forward bending and loss 
of lateral spine motion and loss of unilateral spine motion 
in the standing position warrants a 20 percent disability 
evaluation.  Id.  Severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion warrants 
the assignment of a 40 percent disability rating.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  In 
the present case, evaluation of the veteran's 
service-connected cervical spine and lumbar spine 
disabilities includes consideration of any resulting neck and 
low back pathology.  Such relevant neck and low back 
symptomatology may include limitation of motion of the 
applicable joint.  See, 38 C.F.R. § 4.71a, 5290, 5292, 5295 
(2001).  See also, 38 C.F.R. § 4.71a, Diagnostic Code 5293 
and VAOPGCPREC 36-97 (Dec. 12, 1997) (which stipulates that 
Diagnostic Code 5293, which rates impairment resulting from 
intervertebral disc syndrome involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the lumbar vertebrae and that, therefore, pursuant to Johnson 
v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under this 
diagnostic code).  

Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59.  

According to the relevant rating criteria for intervertebral 
disc syndrome effective from September 23, 2002, evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective from September 23, 2002).  The next 
higher evaluation of 20 percent requires evidence of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
Id.  A 40 percent rating requires evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  Id.  A 
60 percent evaluation, the highest rating allowable under 
this Diagnostic Code, requires evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  

For purposes of evaluations under this code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5293 (effective from September 23, 2002).  A higher 
rating is not allowable under this code.  Id.  This 
diagnostic code was incorporated into the change in all 
spinal rating criteria which became effective on 
September 26, 2003.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  

According to the additional new relevant rating criteria 
effective from September 26, 2003 regarding cervical strain, 
a 10 percent disability rating requires evidence of forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  The next higher 
rating of 20 percent requires evidence of forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  A 30 percent disability evaluation 
necessitates evidence of forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  Id.  The next higher rating of 
40 percent requires evidence of unfavorable ankylosis of the 
entire cerivcal spine.  Id.  The highest disability 
evaluation allowable under this Diagnostic Code, 100 percent, 
requires evidence of unfavorable ankylosis of the entire 
spine.  Id.  

According to additional new relevant rating criteria 
effective from September 26, 2003 regarding lumbar strain, a 
10 percent disability rating requires evidence of forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  The next higher rating of 20 percent 
requires evidence of forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 6 degrees; 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  A 40 percent disability rating necessitates 
evidence of forward flexion of thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent disability rating 
necessitates evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  The highest disability evaluation 
allowable under this Diagnostic Code, 100 percent, requires 
evidence of unfavorable ankylosis of the entire spine.  Id.  

1.  Chronic Cervical Strain With Right Shoulder Involvement 
Secondary To Trauma, Evaluated As 10 Percent Disabling Since 
September 16, 1995

The Board acknowledges that recent examination of the 
veteran's cervical spine demonstrates slight limitation of 
motion.  Importantly, however, evaluation of her cervical 
spine has also shown no loss of sensation in her upper 
extremities and normal radiographic findings.  In fact, the 
examiner who conducted a recent VA examination of the 
veteran's cervical spine in June 2003 concluded that she 
"has subjective symptoms of neck stiffness with no objective 
findings . . . except for some limitation of motion.  In 
acknowledging that the veteran had some loss of motion of her 
cervical spine, the examiner also stated that "how much of 
this is subjective is difficult to say."  

Significantly, only slight limitation of motion of the 
veteran's cervical spine has been shown.  Consequently, a 
disability rating greater than the currently assigned 
evaluation of 10 percent, based upon limitation of motion of 
the cervical spine pursuant to the old evaluation criteria, 
cannot be awarded.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (which stipulates that a 20 percent rating requires 
evidence of moderate limitation of motion of the cervical 
spine).  

Additionally, the Board notes the veteran's complaints of 
constant neck pain, including stiffness.  In this regard, the 
Board also acknowledges that a recent examination of the 
veteran's cervical spine has shown only slight limitation of 
motion.  Importantly, the remainder of the evaluation was 
normal.  Furthermore, the veteran has not sought outpatient 
treatment for her cervical spine disability in a number of 
years.  As such, the Board concludes that the current 
10 percent rating for the service-connected chronic cervical 
strain with right shoulder involvement secondary to trauma 
adequately portrays the functional impairment, pain, and 
weakness that the veteran experiences as a consequence of use 
of her cervical spine.  See DeLuca, 8 Vet. App. at 204-207; 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5290.  

Moreover, an increased disability rating for the veteran's 
service-connected cervical spine disability is also not 
warranted, pursuant to the relevant rating criteria effective 
from September 26, 2003.  In this regard, the Board notes 
that, recent examination of the veteran's cervical spine has 
reflected the following ranges of motion:  flexion to 
45 degrees, extension to 40 degrees, right lateral bending to 
30 degrees, left lateral bending to 30 degrees, rotation to 
the right of 20 degrees, and rotation to the left of 
20 degrees.  The combined range of motion of her cervical 
spine is 185 degrees.  No other objective evaluation findings 
were shown on recent examination.  Significantly, without 
evidence of limitation of forward flexion of the cervical 
spine to greater than 15 degrees but not greater than 
30 degrees; the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, the next higher evaluation of 20 percent for the 
veteran's service-connected cervical spine disability based 
upon the new relevant rating criteria is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  

2.  Chronic Lumbar Strain With Degenerative Disc Disease 
Secondary To Trauma, Evaluated As 10 Percent Disabling 
Between September 16, 1995 And September 25, 2003

The Board acknowledges the veteran's complaints of constant 
low back pain and has reviewed the extensive evidence of 
treatment for complaints.  However, examination of the 
veteran's lumbar spine in March 1998 demonstrated mild 
limitation of motion (forward flexion to 80 degrees), no 
deformity, no active muscle spasm, no pelvic tilting or 
sensory loss, and straight leg raising tests negative 
bilaterally.  Also an examiner in March 1997 referred to the 
veteran's history of low back pain and indicated that the 
complaints of pain were out of proportion to the physical 
findings on objective evaluation.  

As the Board has discussed in this decision, physical 
examination of the veteran's lumbar spine reflected no more 
than slight limitation of motion of the lumbar spine, mild 
intervertebral disc syndrome, and characteristic pain on 
motion.  Consequently, an increased disability rating for the 
lumbar spine disability prior to September 25, 2003 is not 
warranted.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Additionally, the Board acknowledges that, in a handwritten 
addendum to the March 1998 VA examination, the examiner 
provided an impression of degenerative disc disease of the 
lumbar spine based upon magnetic resonance imaging (MRI).  In 
this regard, the Board also notes that the veteran's 
service-connected lumbar spine disability is characterized as 
including degenerative disc disease.  Significantly, however, 
at the VA examination conducted that month, the examiner 
noted no sensory loss or other neurologic deficit in the 
lower extremities.  Consequently, without competent evidence 
of the presence of more than mild intervertebral disc 
syndrome, a disability rating greater than the 10 percent 
evaluation assigned by this decision between September 16, 
1995 and September 25, 2003, based upon impairment resulting 
from intervertebral disc syndrome, is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to, 
and since, September 23, 2002).  

Moreover, the Board acknowledges that, between September 16, 
1995 and September 25, 2003, physical examinations conducted 
on the veteran's lumbar spine did not show muscle spasm on 
extreme forward bending or loss of lateral spine motion, 
unilateral, in the standing position.  Consequently, a 
disability evaluation greater than the 10 percent rating for 
the lumbar spine disability between September 16, 1995 and 
September 25, 2003, based upon impairment resulting from the 
lumbosacral strain, is not warranted.  38 C.F.R. § 4.71, 
Diagnostic Code 5295.  

3.  Chronic Lumbar Strain With Degenerative Disc Disease 
Secondary To Trauma, Evaluated As 20 Percent Disabling Since 
September 26, 2003

The Board acknowledges the veteran's complaints of constant 
low back pain.  In addition, examination of the veteran's 
lumbar spine in June 2003 has shown the ability to walk 
tiptoe on the right but not the left, moderate limitation of 
motion, slight leg raising to 60 degrees with leg pain on the 
left (but to 80 degrees without pain on the right), positive 
ankle dorsiflexion on the left, and some decrease in left 
ankle power (including 4/5 power to dorsiflexion on the left 
and 4/5 power to plantar flexion on the left) but no such 
abnormalities shown on the right ankle.  Also the examiner 
who conducted a recent examination of the veteran's lumbar 
spine in June 2003 concluded that the evaluation demonstrated 
low back pain with left-sided sciatic symptoms, including 
sciatic irritation (as was demonstrated by the straight leg 
raising test) as well as some weakness to plantar flexion and 
dorsiflexion of the left ankle.  

Importantly, however, this recent examiner, who observed that 
the veteran moved slowly, also noted that he "could not 
detect that she was in acute pain" and determined that she 
exhibited "doubtful neurological findings."  In particular, 
the veteran has demonstrated the ability to walk on both of 
her heels readily and has exhibited deep tendon reflexes in 
her lower extremities which were brisk and equal and no loss 
of sensation in her lower extremities.  Furthermore, the 
veteran's service-connected lumbar spine disability required 
only periodic outpatient treatment through March 2003 and no 
such medical care since that time.  

A review of the claims folder fails to reflect inpatient or 
outpatient treatment for, or evaluation of, the veteran's 
service-connected lumbar spine disability since September 26, 
2003.  Further, considering the findings from the June 2003 
VA examination, manifested low back disability does not 
warrant an evaluation greater than the currently assigned 
rating of 20 percent.  

Relevant evidence does not support an evaluation greater than 
20 percent for the veteran's service-connected lumbar spine 
disability, pursuant to the old rating criteria.  No more 
than moderate limitation of motion is exhibited and symptoms 
of intervertebral disc syndrome are significantly less than 
severe.  There is no showing of listing of the whole spine to 
the opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Moreover, such evidence 
does not support an evaluation greater than 20 percent for 
this disability, since September 26, 2003, based upon the new 
rating criteria.  

Specifically, physical examination of the veteran's lumbar 
spine has reflected forward flexion to 60 degrees.  No 
evidence of favorable ankylosis of the entire thoracolumbar 
spine has been shown.  Without evidence of forward flexion of 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine, the next higher 
evaluation of 40 percent, for the service-connected lumbar 
spine disability since September 26, 2003 cannot be awarded.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Also as the Board has previously discussed, competent 
evidence of record does not support a finding of significant 
neurological deficit associated with intervertebral disc 
syndrome and no showing of incapacitating episodes as 
required by regulation.  As such, a disability rating greater 
than the currently assigned evaluation of 20 percent, since 
September 26, 2003, based upon the new rating criteria for 
intervertebral disc syndrome, is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective since September 26, 
2003).  

Under these circumstances, therefore, a basis upon which to 
assign a disability rating greater than 20 percent for the 
service-connected chronic lumbar strain with degenerative 
disc disease secondary to trauma, since September 26, 2003, 
has not been presented.  The veteran's appeal regarding this 
claim must, then, be denied.  

B.  PTSD

By an April 1996 rating action, the RO granted service 
connection for PTSD and assigned a compensable evaluation of 
10 percent, effective from September 16, 1995, for this 
disability.  At the time of that determination, the veteran 
had asserted that she developed PTSD as a result of the truck 
accident which had caused her physical (e.g., back) injuries 
and which had occurred in December 1994 during active 
military duty.  Service medical records confirmed that the 
veteran was treated for neck and low back injuries sustained 
as a result of the December 1994 truck accident.  The 
discharge examination conducted in July 1995, pursuant to the 
Medical Evaluation Board proceedings, included the veteran's 
complaints of depression and excessive worry as well as 
objective evaluation findings of anxiety.  

According to a report of a VA mental disorders examination 
conducted in March 1996, the veteran complained of 
depression, nightmares, and trouble sleeping.  The examiner 
observed that the veteran was extremely depressed with a 
sorrowful expression and manner.  A mental status evaluation 
demonstrated a very depressed mood, a normal but very slow 
thought process, no delusional or hallucinatory elements, and 
an intact sensorium.  

Following receipt of notification of the April 1996 decision, 
the veteran perfected a timely appeal with respect to the 
10 percent rating assigned to her service-connected PTSD.  
During the current appeal, and specifically by a July 2000 
determination, the RO awarded an increased evaluation of 
30 percent, effective from April 4, 1997, for the veteran's 
service-connected PTSD.  A VA outpatient treatment record 
dated on April 4, 1997 included the veteran's complaints of 
multiple emotional difficulties, including depression, 
anxiety, sleep difficulties, avoidance of trauma-related 
material, flashbacks, nightmares, intrusive thoughts, 
interpersonal isolation, and mistrust of others.  A mental 
status evaluation reflected a flat affect and a depressed 
mood but logical and goal-directed speech, no signs of a 
formal thought disorder, and no current suicidal or homicidal 
ideation.  Psychological testing suggested the presence of 
"significant levels of emotional distress, including 
depression, anxiety, confusion, somatic complaints, 
interpersonal isolation and difficulty, and trauma-related 
symptomatology."  

By a December 2004 rating action, the RO granted an increased 
evaluation of 50 percent, effective from May 28, 2003, for 
the veteran's service-connected PTSD.  At a VA PTSD 
examination conducted on May 28, 2003, the veteran reiterated 
her complaints of nightmares, sleep disturbance, flashbacks, 
anxiety spells, depression, fleeting suicidal ruminations 
without intent, memory problems, and a lack of concentration.  
The examiner noted that psychological testing results "most 
likely represent[ed] exaggeration of symptoms and 
concentration problems that could be related to the 
post-traumatic stress disorder and the chronic pain syndrome 
associated with the medical problems of this injury."  A 
mental status evaluation completed on May 28, 2003 
demonstrated a constricted affect, a sad mood, anxiety, and 
wishes of being dead without intent but coherent thinking 
which was fairly tight in association, fair memory, fair 
insight and judgment, and no homicidal ideations, auditory or 
visual hallucinations, paranoid ideations, evidence of 
confusion, or obsessive or ritualistic behavior.  The 
examiner assessed, on Axis I, moderate to severe PTSD.  In 
addition, the examiner assigned a Global Assessment of 
Functioning (GAF) score of 50, which he explained represented 
moderate to severe symptoms, including depression, poor 
concentration, nightmares, flashbacks, and pain related to 
medical problems.  

Throughout the current appeal, the veteran has asserted that 
increased ratings for her service-connected PTSD are 
warranted.  In support of this contention, the veteran has 
described multiple emotional difficulties, including 
depression, anxiety, sleep difficulties, avoidance of 
trauma-related material, flashbacks, nightmares, intrusive 
thoughts, interpersonal isolation, mistrust of others, 
fleeting suicidal ruminations without intent, memory 
problems, and a lack of concentration.  

Initially, the Board notes that the schedular criteria by 
which psychiatric disabilities are rated changed during the 
pendency of her appeal.  See 61 Fed. Reg. 52695-52702 (Oct. 
8, 1996) (effective Nov. 7, 1996) codified at 38 C.F.R. 
§ 4.130, Code 9411 (2004).  The VA General Counsel has held 
that where a law or regulation changes during the pendency of 
a claim for increased rating, the Board should first 
determine whether application of the revised version would 
produce retroactive results.  In particular, a new rule may 
not extinguish any rights or benefits the claimant had prior 
to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, if the revised version of the regulation 
is more favorable, the implementation of that regulation 
under 38 U.S.C.A. § 5110(g), can be no earlier than the 
effective date of that change.  The VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  

The old rating criteria for PTSD, pursuant to Diagnostic Code 
9411, which was in effect prior to November 7, 1996, provided 
for a 10 percent rating when the evidence met requirements 
which were less than the criteria for the 30 percent 
evaluation with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 30 percent 
rating was awarded when the ability to establish or maintain 
effective and wholesome relationships with people was 
definitely impaired and when psychoneurotic symptoms resulted 
in such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  Id.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  

In a precedent opinion, dated on November 9, 1993, General 
Counsel of VA concluded that the term "definite" meant 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The General Counsel 
explained that the term "definite" represented a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  Id.  (The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).)  

A 50 percent rating was assignable when pertinent 
symptomatology demonstrated that the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and that, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

A 70 percent disability rating was assigned when the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired and when the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent rating was warranted 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to have resulted in virtual 
isolation in the community and in totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  Also 
as a result of this disability, the veteran was demonstrably 
unable to obtain or retain employment.  Id.  

Under the new rating criteria for PTSD, pursuant to 
Diagnostic Code 9411, which became effective November 7, 
1996, a 10 percent rating required evidence of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).  A 30 percent 
evaluation will be awarded with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  Id.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 represents 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 is 
illustrative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  


1.  Between September 16, 1995 And April 3, 1997

The Board acknowledges that mental status evaluations 
completed between September 16, 1995 and April 3, 1997 
reflected a very depressed mood with a sorrowful expression 
and manner.  However, during that time period, the veteran 
also exhibited a normal (although very slow) thought process, 
an intact sensorium, and no delusional or hallucinatory 
elements.  In addition, his symptomatology required only 
periodic outpatient psychiatric treatment.  

According to competent medical evidence, the only objective 
evaluation findings shown between September 16, 1995 and 
April 3, 1997 were a very depressed mood and a sorrowful 
expression and manner.  Other mental status evaluations 
completed during that time period were normal.  In fact, 
during that time period, the veteran received only periodic 
outpatient psychiatric treatment.  Based on such evidence, 
the Board must conclude, therefore, that definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and definite industrial 
impairment, due to the veteran's service-connected PTSD 
between September 16, 1995 and April 3, 1997, was not shown.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  See also, 
VAOPGCPREC 9-93 (Nov. 9, 1993) (in which the VA General 
Counsel explained that the term "definite" meant 
"distinct, unambiguous, and moderately large in degree" and 
represented a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large").  

Moreover, the Board finds that, despite the veteran's 
depressed mood and sorrowful expression and manner, the 
otherwise negative evaluation findings do not provide 
competent evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events) as to warrant the grant of a 30 percent evaluation 
for the veteran's service-connected PTSD between 
September 16, 1995 and April 3, 1997, pursuant to the new 
rating criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  

Under these circumstances, therefore, a basis upon which to 
assign a disability rating greater than 10 percent for the 
service-connected PTSD, between September 16, 1995 and 
April 3, 1997, has not been presented.  The veteran's appeal 
regarding this claim must, then, be denied.  

2.  Between April 4, 1997 And May 27, 2003

The Board acknowledges that various mental status evaluations 
completed between April 4, 1997 and May 27, 2003 demonstrated 
anxiety, excessive worry, a flat affect, a depressed mood, 
and social isolation.  An April 1997 record in particular 
notes that psychological testing suggested the presence of 
"significant levels of emotional distress, including 
depression, anxiety, confusion, somatic complaints, 
interpersonal isolation and difficulty, and trauma-related 
symptomatology."  Additionally, mental status evaluations 
provided GAF scores of 58 in February 2003 and 55 in March 
2003.  These numbers are illustrative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Richard v. Brown, 9 
Vet.App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  

Significantly, however, mental status evaluations completed 
during this time period also showed logical and goal-directed 
speech and no signs of a formal thought disorder, suicidal or 
homicidal ideation, auditory or visual hallucinations, or 
appetite problems.  A May 1997 report includes the veteran's 
admission that she had improved interaction/socialization 
with her peers.  In fact, the examiner noted at that 
treatment session that she smiled frequently and 
appropriately.  In December 1997, the veteran's mood was 
determined to be brighter, and in June 1998 the veteran 
expressed her belief that her depressive symptoms had 
improved.  Moreover, between April 4, 1997 and May 27, 2003, 
the veteran continued to receive only periodic outpatient 
psychiatric treatment.  

These normal objective evaluation results, as well as the 
findings of some improvement in the veteran's psychiatric 
condition, do not support a conclusion of considerable social 
and industrial impairment.  Consequently, a 50 percent 
evaluation for the veteran's service-connected PTSD between 
April 4, 1997 and May 27, 2003, pursuant to the old rating 
criteria, is not warranted.  See, e.g., 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

Moreover, the psychiatric evaluations have not demonstrated 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Consequently, a 50 percent evaluation for the 
veteran's service-connected PTSD between April 4, 1997 and 
May 27, 2003, pursuant to the new rating criteria, is not 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

Under these circumstances, therefore, a basis upon which to 
assign a disability rating greater than 30 percent for the 
service-connected PTSD, between April 4, 1997 and May 27, 
2003, has not been presented.  The veteran's appeal regarding 
this claim must, then, be denied.  



3.  Since May 28, 2003

The Board acknowledges that, since May 28, 2003, the veteran 
has exhibited a constricted affect, a sad mood, anxiety, and 
wishes of being dead (without suicidal intent).  Further, the 
examiner who conducted the VA PTSD examination at that time 
assigned a GAF score of 50, which he explained represented 
moderate to severe symptoms, including depression, poor 
concentration, nightmares, flashbacks, and pain related to 
medical problems.  In this regard, the Board notes that a GAF 
score of 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Richard v. Brown, 9 Vet.App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

Importantly, however, the VA PTSD examination also reflected 
coherent thinking which is fairly tight in association, fair 
memory, fair insight and judgment, and no homicidal 
ideations, auditory or visual hallucinations, paranoid 
ideations, confusion, or obsessive or ritualistic behavior.  
In addition, the Board notes that psychological testing 
completed in July 2003 provided results which "most likely 
represent[ed] exaggeration of symptoms."  Moreover, the 
claims folder contains no records of inpatient or outpatient 
psychiatric treatment received after the May 2003 VA PTSD 
examination.  

These essentially normal objective evaluation findings which 
were shown on the May 28th, 2003 VA examination do not 
support a conclusion of severe social and industrial 
impairment.  Consequently, a 70 percent evaluation for the 
veteran's service-connected PTSD since May 28, 2003, pursuant 
to the old rating criteria, is not warranted.  See, e.g., 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Moreover, the psychiatric evaluation conducted on May 28, 
2003 has not demonstrated occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Consequently, a 70 percent 
evaluation for the veteran's service-connected PTSD since 
May 28, 2003, pursuant to the new rating criteria, is not 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

Under these circumstances, therefore, a basis upon which to 
assign a disability rating greater than 50 percent for the 
service-connected PTSD, since May 28, 2003, has not been 
presented.  The veteran's appeal regarding this claim must, 
then, be denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that any of the veteran's 
service-connected disabilities have resulted in marked 
interference with her employment or have required frequent 
periods of hospitalization.  

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that any service-connected disability has 
resulted in unusual disability or impairment that has 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  


ORDER

An initial increased disability rating greater than 
10 percent for the service-connected chronic cervical strain 
with right shoulder involvement secondary to trauma is 
denied.  

An initial increased disability rating greater than 
10 percent for chronic lumbar strain with degenerative disc 
disease secondary to trauma, between September 16, 1995 and 
September 25, 2003, is denied.  

An initial disability rating greater than 20 percent for 
chronic lumbar strain with degenerative disc disease 
secondary to trauma, since September 26, 2003, is denied.  

An initial increased disability rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling, 
is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


